

117 HR 1519 IH: Highway Restoration Act of 2021
U.S. House of Representatives
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1519IN THE HOUSE OF REPRESENTATIVESMarch 2, 2021Mr. Rice of South Carolina introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to phaseout the Mass Transit Account.1.Short titleThis Act may be cited as the Highway Restoration Act of 2021.2.Phaseout of Mass Transit Account(a)In generalSection 9503(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following:(6)PhaseoutIn the case of fiscal years beginning after September 30, 2021, each rate determined under paragraph (2) shall be the applicable percentage of such rate. For purposes of the preceding sentence, the applicable percentage shall be determined under the following table:In the case of fiscal year:The applicable percentage is:202280 percent202360 percent202440 percent202520 percent2026 and each fiscal year thereafter0 percent..(b)Conforming amendmentSection 9503(e)(5)(A) of the Internal Revenue Code of 1986 is amended by striking paragraph (2) and inserting paragraphs (2) and (6).(c)Effective dateThe amendments made by this section shall apply to fiscal years beginning after September 30, 2021.